 



EXHIBIT 10.29

Material Contracts

     Set forth below are arrangements between ABM Industries Incorporated (the
“Registrant”) and various of its directors that are not set forth in a formal
written document.

     On October 18, 2004, the Governance Committee of the Board of Directors of
the Registrant approved the compensation of non-employee directors for its
fiscal year beginning November 1, 2004. Non-employee directors will receive an
annual retainer of $36,000, and meeting fees of $2,000 for in-person Board and
Committee meetings, $2,000 for telephonic meetings of two or more hours, and
$1,000 for telephonic meetings of less than two hours. In addition, the Chair of
the Audit Committee will receive an additional fee of 100% of the applicable
meeting fee for each Audit Committee meeting and each of the Chairs of the other
Committees (Governance Committee, Compensation Committee, and Executive
Committee) will receive an additional fee of 50% of the applicable meeting fee
for each meeting of his or her respective Committee. The fees to the Committee
Chairs took effect November 1, 2004, except for the Chair of the Executive
Committee, which took effect January 1, 2005.

     Chairman of the Board Martinn Mandles, whose employment ended on
November 1, 2004, will receive an additional annual retainer for fiscal year
2005 of $36,000. In addition, Registrant will pay Mr. Mandles $50,000 in fiscal
year 2005 for certain transition services.

     As a result of the expected reduced frequency of meetings of the Executive
Committee on a going forward basis, effective January 1, 2005, Registrant made a
lump sum retirement payment of $300,000 to Chairman of the Executive Committee
William Steele and terminated the annual consulting retainer of $100,000 paid to
Mr. Steele. The Registrant will continue to pay an annual fee of $100,000 to
director Theordore Rosenberg, who receives no fees for meetings of the Executive
Committee.

     These arrangements were the subject of a Form 8-K filed by the Registrant
on October 22, 2004.

 